Lundberg Stratton, J.,
dissenting. I agree with the majority that the proper test for preemption under the federal copyright laws is the “extra element test.” However, I believe that the majority fails to correctly apply it in this case.
The majority argues that uploading and display are preempted by federal copyright law, and that uploading and display occurred in this case. But I believe that such an analysis is incomplete.
■ Perry uploaded a Microsoft software program onto a computer bulletin board that he had set up. This means that other users of the bulletin board could see, access, and copy the software without having to purchase their own licensed software. The state alleged that Perry used the software belonging to Clark Development Corporation without the express or implied consent of Microsoft or Clark. The state alleged that Perry’s uploading of the software was an unauthorized use which permitted other unauthorized users access to the software without a license, which could result in financial loss to Microsoft. Thus, the state charged Perry with and he was found guilty of unauthorized use of property under R.C. 2913.04(A), which reads:
“No person shall knowingly use or operate the property of another without the consent of the owner or person authorized to give consent.”
The Copyright Act provides that owners of copyrighted materials have the exclusive right to (1) reproduce the copyrighted work, distribute the work, prepare derivative works, and display or perform the work. See Section 106, Title 17, U.S.Code. In other words, the Copyright Act is the exclusive remedy for unauthorized copying. See G.S. Rasmussen & Assoc., Inc. v. Kalitta Flying Serv., Inc. (C.A.9, 1992), 958 F.2d 896, 904.
The test for determining whether a state cause of action is preempted is the “extra element” test. Mayer v. Josiah Wedgwood & Sons, Ltd. (S.D.N.Y.1985), 601 F.Supp. 1523, 1535. Under the extra element test, a state claim will not be preempted by the Copyright Act where the state claim requires an extra element, beyond mere copying, preparation of derivative works, distribution, performance, or display, so as to make the state claim qualitatively different from the federal cause of action. Computer Assoc. Internatl., Inc. v. Altai, Inc. (C.A.2, 1992), 982 F.2d 693, 716.
The issue in this case is whether unauthorized use is qualitatively different from copying or display so as to preclude preemption. The majority recognizes that no licensing agreement was admitted into evidence in the lower court. However, issuance of a licensing or contractual agreement with commercially sold *52software is virtually automatic. Although we do not know the actual language of such license or agreement, the indictment alleged that Perry knowingly used software belonging to Microsoft and/or Clark Development Corporation without consent of the owner or person authorized to give consent. Perry pled no contest to these allegations. This means that it is an admitted fact that Perry used the software without authorization from either Microsoft or Clark. Crim.R. 11. Perry cannot now seek to repudiate this admission. State v. Bird (1998), 81 Ohio St.3d 582, 584, 692 N.E.2d 1013, 1015. These facts, although sparse, when combined with the assumption that virtually all commercially produced and sold software is limited in its use by a license or agreement, provide an adequate factual foundation to support the conclusion that Perry violated Ohio’s unauthorized use statute.
The next issue to be determined is whether unauthorized use is qualitatively different from unauthorized copying. A licensing agreement deals with the relationship between parties and defines the authorized use of a software package. See, e.g., Bourne v. Walt Disney Co. (C.A.2, 1995), 68 F.3d 621. Determining whether use of computer software is authorized involves an analysis of the licensing/user agreement rather than copyright law. Natl. Car Rental Sys., Inc. v. Computer Assoc. Internatl., Inc. (C.A.8, 1993), 991 F.2d 426, 431. Limitations on use must be determined from the licensing agreement, not copyright law. Id. at 432. Therefore, enforcement of a licensing agreement is qualitatively different so as to preclude preemption by federal copyright law. ProCD, Inc. v. Zeidenberg (C.A.7, 1996), 86 F.3d 1447.
Perry’s use of the software was to make it available to others to access and download without permission from the owner or person authorized to give consent. While a computer program must necessarily be copied to be used, the act of making the program available to others in violation of the agreement of the license is the “extra element” required for the state charge of unauthorized use. Therefore, allegations of unauthorized use are not preempted by the Copyright Act because unauthorized use and unauthorized copying are qualitatively different. Natl. Car Rental Sys., 991 F.2d at 431; Zeidenberg, 86 F.3d at 1454. The mere fact that the unauthorized use and the copying of the software coincided in this case does not diminish the qualitative difference between using and copying.
The prosecution of Perry for unauthorized use under state law is not exclusive, however. Clearly, a federal charge under the Copyright Act is still permissible. Sega Ent., Ltd. v. MAPHIA (N.D.Cal.1996), 948 F.Supp. 923. In Sega, Sega games were uploaded onto a bulletin board (operated by the defendant) which allowed others to download such games (thereby bypassing the purchasing of their own games from Sega) for a fee, or to trade by uploading the user’s own Sega game. In finding that the purpose of operating a bulletin board was to *53make available unauthorized copies of the Sega games to other users, the court determined that posting of the games to the bulletin board constituted unauthorized copying. But the federal court also went on to allow additional state charges of unfair competition and tradename infringement under California state law. Similarly, a federal copyright violation of unauthorized copying and a state charge for unauthorized use are not exclusive and Perry could have been charged with both.
Thus, I would find that there are sufficient facts to find that Perry used the software in an unauthorized manner in violation of R.C. 2913.04. I would further find that a state charge under R.C. 2913.04 is not preempted by the Copyright Act because unauthorized use is qualitatively different from unauthorized copying. Accordingly, I would reverse the judgment of the court of appeals.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.